EXAMINER’S AMENDMENT/COMMENT
AND
STATEMENT OF REASONS FOR ALLOWANCE


EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a communication from applicant-representative James W. Proscia (Reg. No. 47,010) on 3/01/2021.
The application has been amended as follows:
IN THE CLAIMS: 

Amend claims 1-3, 5-13 and 15-21 and cancel claim 14 as follows:
--1.    (Currently Amended) A loss of ground detection system comprising:
	a reference voltage source providing a reference voltage;
	a primary ground connection 
	a secondary ground connection 
	an internal ground;

wherein the combined ground integrity monitoring unit includes: a first ground connection integrity monitoring stage and a second ground connection integrity monitoring stage;
wherein the first ground connection integrity monitoring stage is a first voltage divider and the second ground connection integrity monitoring stage is a second voltage divider;
wherein the control electronics comprises an A to D converter;
	a first transistor switch interposed between the primary ground connection and the internal ground such that the first transistor switch opens in response to loss of connection to the primary ground as indicated by a change of status in the multistage signal; and
	a diode system interposed between the secondary ground connection and the internal ground, the diode system oriented to allow flow from the internal ground to the secondary ground connection under forward bias.--

--2.    (Currently Amended) The loss of ground detection system of claim 1, wherein 
	[[a]] the first ground connection integrity monitoring stage [[that]] outputs the first output voltage, the first ground connection integrity monitoring stage being interposed between and in electrical communication with the primary ground connection and the reference voltage source; and 
the second ground connection integrity monitoring stage [[that]] outputs the second output voltage, the second ground connection integrity monitoring stage being interposed between and in electrical communication with the secondary ground connection and reference voltage source.--

--3.    (Currently Amended) The loss of ground detection system of claim 1, 

--5.    (Currently Amended) The loss of ground detection system of claim 3, further comprising a second transistor switch positioned between the reference voltage source and both the first voltage divider and the second voltage divider, the second transistor switch allowing the loss of ground detection system to be actuated when desired.--

--6.    (Currently Amended) The loss of ground detection system of claim 1, wherein there is a voltage drop of less than 0.5 volts from internal ground connection to primary ground connection across the first transistor switch during normal operation in a vehicle in which there is no loss of ground, current flowing from the internal ground to the primary ground connection.--
--7.    (Currently Amended) The loss of ground detection system of claim 1, wherein a loss of ground at the primary ground connection causes the second output voltage to drop.--

, wherein a first current flows through the first transistor switch to internal ground.--

--9.    (Currently Amended) The loss of ground detection system of claim 8, wherein the diode system includes a first diode a second diode in series.--

--10.    (Currently Amended) The loss of ground detection system of claim 1, wherein a loss of ground at the secondary ground connection causes the second output voltage to rise to a value of the reference voltage plus or minus 10%.--

--11.    (Currently Amended) The loss of ground detection system of claim [[1]] 5, further comprising a third transistor switch that controls the first transistor switch.--

--12.    (Currently Amended) A method for determining ground loss by a loss of ground detection system that includes:
	a reference voltage source providing a reference voltage;
	a primary ground connection 
	a secondary ground connection 
	an internal ground; and
	a combined ground integrity monitoring unit that outputs a multistage signal to control electronics, the combined ground integrity monitoring unit interposed between and in electrical communication with the reference voltage source and both of the primary ground connection and 
	a)	measuring the first output voltage and the second output voltage after the loss of ground detection system is installed in a target system;
	b) 	determining that the primary ground connection is disconnected from the primary ground if the second output voltage is lower than a second predetermined threshold voltage
	c)	disconnecting the internal ground from primary ground connection if the second output voltage has fallen below the second predetermined threshold voltage;
	d)	determining that the primary ground connection is disconnected from ground if the first output voltage is higher than a third predetermined threshold voltage; and
	e)	reconnecting the primary ground connection to primary ground if the first output voltage is not above the third predetermined threshold voltage;
wherein the combined ground integrity monitoring unit includes: a first ground connection integrity monitoring stage and a second ground connection integrity monitoring stage;
wherein the first ground connection integrity monitoring stage is a first voltage divider and the second ground connection integrity monitoring stage is a second voltage divider; and
wherein the control electronics comprises an A to D converter.--

--13.    (Currently Amended) The method of claim 12, 
	[[a]] the first ground connection integrity monitoring stage [[that]] outputs the first output voltage, the first ground connection integrity monitoring stage being interposed between and in 
	[[a]] the second ground connection integrity monitoring stage [[that]] outputs the second output voltage, the second ground connection integrity monitoring stage being interposed between and in electrical communication with the secondary ground connection and reference voltage source.--

--14.	(Canceled) 

--15.    (Currently Amended) The method of claim [[14]] 13, wherein the secondary ground connection provides a backup path to ground for the loss of ground detection system.--

--16.    (Currently Amended) The method of claim [[14]] 13, wherein the loss of ground detection system further comprises a first transistor switch interposed between the primary ground connection and the internal ground such that the first transistor switch opens in response to loss of connection to the primary ground as indicated by a change of status in multistage signal.--

--17.    (Currently Amended) The method of claim 16, wherein the loss of ground detection system further comprises a second transistor switch positioned between the reference voltage source and both the first voltage divider and the second voltage divider, the second transistor switch allowing the loss of ground detection system to be actuated when desired.--
, wherein a loss of ground at the primary ground connection causes the second output voltage to drop, wherein a first current flows through the first transistor switch to internal ground.--

--19.    (Currently Amended) The method of claim 18, wherein the loss of ground detection system further comprises a diode system interposed between the secondary ground connection and the internal ground, the diode system oriented to allow flow from the internal ground to secondary ground connection under forward bias.--

--20.    (Currently Amended) The method of claim 12, further comprising determining that the secondary ground connection is disconnected from ground if the second output voltage is higher than a first predetermined threshold voltage prior to step b).--

--21.    (Currently Amended) The loss of ground detection system of claim 1, wherein the primary ground connection is 


EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Allowable Subject Matter

2.	Claims 1-3, 5-13 and 15-21 are allowed.

3.	The following is an examiner’s statement of reasons for allowance: 


Applicant argues on page 2-5 of the remarks (Appeal Brief) regarding the rejection of independent claim 1 under 35 U.S.C. 102 (a) (1) as being anticipated by Masaoka (US 20030030447 A1), that, “From the figure 1 (Modified Figure 2 of Masaoka), we see that the diode system of Masaoka’s has the wrong orientation. Clearly, Masaoka’s diode system is oriented in the opposite direction such that current would flow from the secondary ground to the internal ground under forward bias.
Therefore, Masaoka cannot anticipate claim 1 and dependent claims 1-3, 5, 7-9 and 11 because this reference does not teach the claimed orientation of the diode system (Page 5).”

Applicant argues on page 6-8 of the remarks regarding the rejection of independent claim 12 under 35 U.S.C. 102 (a) (1) as being anticipated by Masaoka (US 20030030447 A1), that, “From paragraph [0036], it is clear that in Masaoka when open destruction has occurred at the detection resistor Rl, current flows through diode Dl and, therefore, to the internal ground identified by the Examiner. Since the current is ultimately derived from power supply 4, the connection in Masaoka of the internal ground to the primary ground identified by the Examiner must be intact, or else the power supply would be floating.
For these reasons, Masaoka does not disclose “disconnecting the internal ground from primary ground connection if the second output voltage has fallen below the second predetermined threshold voltage” as called for by independent claim 12. Therefore, claims 12-20 are not anticipated by Masaoka (Page 7).”


Applicant’s argument regarding the rejection of independent claims 1 and 12 under 35 U.S.C. 102 (a) (1) as being anticipated by Masaoka (US 20030030447 A1) is persuasive because of the argument filed 12/08/2020 also in combination with the examiner’s amendment on 3/01/2021. Therefore, the rejection of independent claims 1 and 12 has been withdrawn.

Claims 1-3, 5-13 and 15-21 are allowed in view of the applicant’s argument filed 12/08/2020 and also with the Examiner’s amendment dated on 3/01/2021. 

Regarding claim 1, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

wherein the combined ground integrity monitoring unit includes: a first ground connection integrity monitoring stage and a second ground connection integrity monitoring stage;
wherein the first ground connection integrity monitoring stage is a first voltage divider and the second ground connection integrity monitoring stage is a second voltage divider;
wherein the control electronics comprises an A to D converter;
	a first transistor switch interposed between the primary ground connection and the internal ground such that the first transistor switch opens in response to loss of connection to the primary ground as indicated by a change of status in the multistage signal; and
	a diode system interposed between the secondary ground connection and the internal ground, the diode system oriented to allow flow from the internal ground to the secondary ground connection under forward bias

Masaoka (US 20030030447 A1) is regarded as the closest prior art to the invention of claim 1. Masaoka discloses, “A disconnection of a feeding path to the load by detecting a voltage drop at a detection resistance mounted on the feeding path interposed between the load and the power supply (Paragraph [0002] Line 4-7). The electric current supplied by the power supply 4; Paragraph [0009] Line 6-7). Figure 1: (Modified Figure 2 of Masaoka) all the elements of the detection system.

    PNG
    media_image1.png
    745
    733
    media_image1.png
    Greyscale

FIG. 1: (Modified Figure 2 of Masaoka)
”. However, Masaoka does not teach that a diode system interposed between the secondary ground connection and the internal ground, the diode system oriented to allow flow from the internal ground to the secondary ground connection under forward bias….. Therefore, the invention of Masaoka, even if modified, do not alone or in combination with the other art of record, teach or fairly suggest, “wherein the combined ground integrity monitoring unit includes: a first ground connection integrity monitoring stage and a second ground connection integrity monitoring stage; wherein the first ground connection integrity monitoring stage is a first voltage divider and the second ground connection integrity monitoring stage is a second voltage divider; wherein the control electronics comprises an A to D converter; a first transistor switch interposed between the primary ground connection and the internal ground such that the first transistor switch opens in response to loss of connection to the primary ground as indicated by a change of status in the multistage signal; and a diode system interposed between the secondary ground connection and the internal ground, the diode system oriented to allow flow from the internal ground to the secondary ground connection under forward bias” and also in combination with all other elements in claim 1 distinguish the present invention from the prior art reference. 

Claims 2-3, 5-11 and 21 are allowed by virtue of their dependence from claim 1. 

Regarding claim 12, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

c)        disconnecting the internal ground from primary ground connection if the second output voltage has fallen below the second predetermined threshold voltage;
	d)	determining that the primary ground connection is disconnected from ground if the first output voltage is higher than a third predetermined threshold voltage; and
	e)	reconnecting the primary ground connection to primary ground if the first output voltage is not above the third predetermined threshold voltage;
wherein the combined ground integrity monitoring unit includes: a first ground connection integrity monitoring stage and a second ground connection integrity monitoring stage;
wherein the first ground connection integrity monitoring stage is a first voltage divider and the second ground connection integrity monitoring stage is a second voltage divider; and
wherein the control electronics comprises an A to D converter.

The most pertinent prior art of record to Masaoka (US 20030030447 A1), failed to specifically teach the invention as claimed. However, the invention of Masaoka, even if modified, do not alone or in combination with the other art of record, teach or fairly suggest, “c)      disconnecting the internal ground from primary ground connection if the second output voltage has fallen below the second predetermined threshold voltage; d)	determining that the primary ground connection is disconnected from ground if the first output voltage is higher than a third predetermined threshold voltage; and e)	reconnecting the primary ground connection to primary ground if the first output voltage is not above the third predetermined threshold voltage;  wherein the combined ground integrity monitoring unit includes: a first ground connection integrity monitoring stage and a second ground connection integrity monitoring stage; wherein the first ground connection integrity monitoring stage is a first voltage divider and the second ground connection integrity monitoring stage is a second voltage divider; and wherein the control electronics comprises an A to D converter” and also in combination with all other elements in claim 12 distinguish the present invention from the prior art. 

Claims 13 and 15-20 allowed by virtue of their dependence from claim 12. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497.  The examiner can normally be reached on 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-



/NASIMA MONSUR/Primary Examiner, Art Unit 2866